855 So.2d 673 (2003)
Vaughn D. SUTTON, Appellant,
v.
STATE of Florida, Appellee.
No. 2D02-4386.
District Court of Appeal of Florida, Second District.
September 24, 2003.
James Marion Moorman, Public Defender, and Kevin Briggs, Assistant Public Defender, Bartow, for Appellant.
*674 Charles J. Crist, Jr., Attorney General, Tallahassee, and Robert J. Krauss, Chief Assistant Attorney General, Tampa, for Appellee.
SILBERMAN, Judge.
In this Anders[1] appeal, Vaughn D. Sutton challenges the revocation of his probation and the resulting sentence for two counts of robbery with a firearm, delinquent in possession of a firearm, and carrying a concealed firearm. Pursuant to In re Anders Briefs, 581 So.2d 149 (Fla.1991), the public defender asserts that no meritorious issues exist except a minor sentencing error. After a thorough review of the record, we agree.
The trial court properly revoked Sutton's probation on the basis of new law violations and imposed a legal sentence of 130 months in prison on counts one (robbery), two (delinquent in possession of a firearm), and four (robbery). On count three, the trial court sentenced Sutton to sixty months in prison. As defense counsel points out, the original sentencing court had never placed Sutton on probation for count three, carrying a concealed firearm, and he had already completed his original sixty-month sentence for that offense.
Therefore, we affirm the revocation of probation and sentence, except that we remand for the trial court to correct the judgment and sentence it entered on April 9, 2002, by deleting any reference to count three, carrying a concealed firearm.
FULMER and STRINGER, JJ., Concur.
NOTES
[1]  Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).